IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1002
                               Filed July 18, 2018


SIBLEY STATE BANK,
     Plaintiff-Appellee,

vs.

DALE W. BRAAKSMA, DANNA S. BRAAKSMA, JESSE DALE BRAAKSMA,
and BRAAKSMA GRAIN FARMS, INC.,
     Defendants-Appellants.
________________________________________________________________


       Appeal from the Iowa District Court for Osceola County, Patrick M. Carr,

Judge.



       Farm debtors appeal the district court’s grant of summary judgment to the

bank in a replevin action. AFFIRMED.




       Curt Krull of Waagmeester Law Office, P.L.C., Rock Rapids, for appellants.

       Daniel E. DeKoter of DeKoter, Thole, Dawson & Rockman, P.L.C., Sibley,

for appellee.



       Considered by Vaitheswaran, P.J., and Potterfield and Tabor, JJ. Carr,

S.J., takes no part.
                                            2


TABOR, Judge.

          This replevin challenge is a companion case to a foreclosure appeal also

decided today.1 Dale and Danna Braaksma, their son Jesse, and Braaksma Grain

Farms, Inc. (collectively the Braaksmas) signed security agreements giving Sibley

State Bank rights to possession of the pledged collateral after default. Having

rejected the Braaksmas’ argument concerning Iowa Code section 654.2A(4)(b)

(2017) in the foreclosure appeal, we affirm here by memorandum opinion.

I.        Facts and Prior Proceedings

          In October 2016 the bank filed a petition for replevin. The petition alleged

the Braaksmas were in default on six promissory notes, all of which included a

commercial security agreement giving the bank an interest in the Braaksmas’

property. In November, the Braaksmas answered admitting the execution of the

promissory notes and the defaulted balances but denying knowledge of the bank’s

right to obtain satisfaction through the replevin process. That same month, the

bank filed a motion for immediate writ of replevin and requested an expedited

hearing. After an early December hearing, the district court granted the bank’s

application for immediate writ of replevin. The bank filed a replevin bond showing

an amount of $2,589,218. On the same day, the clerk of the district court issued

a writ of replevin to the Osceola County Sheriff.

          In February 2017, the bank filed an accounting of replevied property and a

notice of disposition of collateral, including tractors and other farm equipment that

the bank intended to sell at auction to the highest bidder. The Braaksmas sought


1
     See Sibley State Bank v. Braaksma, (Iowa Ct. App. 2018).
                                              3


an injunction; the bank resisted and asked for summary judgment on the replevin

action.

          In May 2017, the district court granted the bank’s motion, reasoning

          the question in considering the pending motion for summary
          judgment is whether [the evidence], from the pleadings, affidavits
          and other materials offered in support or resistance thereof, shows
          that there is any material fact in dispute adverse to the Plaintiff’s right
          to possession of the collateral.
                 In this regard, default is admitted. All of the applicable security
          agreements provide that the Plaintiff bank is entitled to possession
          of the collateral upon default. It does not appear that there is any
          disputed material fact necessary to support the Plaintiff bank’s right
          to possession of the collateral. Under this circumstance, the Court
          concludes that the Plaintiff is entitled to a judgment pursuant to
          Section 643.17 . . . .

The Braaksmas appeal.

II.       Scope and Standards of Review

          The standard of review in replevin actions is for correction of legal error.

Prenger v. Baker, 542 N.W.2d 805, 807 (Iowa 1995). The same standard applies

in the context of summary judgment rulings. Iowa R. App. P. 6.907; U.S. Bank

Nat’l. Ass’n v. Lamb, 874 N.W.2d 112, 115 (Iowa 2016).

III.      Discussion

          Iowa Code chapter 643 governs replevin actions, which are designed for

the narrow purpose of placing property with the party entitled to possession.

Roush v. Mahaska State Bank, 605 N.W.2d 6, 9 (Iowa 2000). The key statute

provides:

          The judgment shall determine which party is entitled to the
          possession of the property, and shall designate the party’s right
          therein, and if such party have not the possession thereof, shall also
          determine the value of the right of such party, which right shall be
          absolute as to an adverse party . . . .
                                       4


Iowa Code § 643.17.

       The Braaksmas’ only challenge to the replevin action echoes their

contention in the foreclosure appeal—that they were not given the opportunity to

cure their default under Iowa Code section 654.2A(1) and (4). We reject their

interpretation of those provisions here for the same reasons we set out in the

companion appeal. Accordingly, we affirm the district court’s grant of summary

judgment on the bank’s replevin petition by memorandum opinion. See Iowa Court

Rule 21.26(1)(b), (e).

       AFFIRMED.